UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05527 General New Jersey Municipal Money Market Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 11/30 Date of reporting period: 05/31/16 FORM N-CSR Item 1. Reports to Stockholders. General New Jersey Municipal Money Market Fund, Inc. SEMIANNUAL REPORT May 31, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Financial Highlights 19 Notes to Financial Statements 20 FOR MORE INFORMATION Back Cover General New Jersey Municipal Money Market Fund, Inc. The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for General New Jersey Municipal Money Market Fund, Inc., covering the six-month period from December 1, 2015 through May 31, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. A choppy U.S. economic recovery generally has remained intact. New job creation, declining unemployment claims, improved consumer confidence, and higher housing prices have supported an economic expansion that so far has lasted seven years. In response, the Federal Reserve Board raised short-term interest rates in December 2015 for the first time in nearly a decade. Broad measures of U.S. stock and bond market performance exhibited heightened volatility on their way to posting relatively mild gains or losses for the reporting period overall. On the other hand, the global economy has continued to struggle with persistently slow growth despite historically aggressive monetary policies as weak demand, volatile commodity prices, and the lingering effects of various financial crises took their toll. These developments proved especially challenging for financial markets in early 2016, but stocks and riskier sectors of the bond market later rallied to recoup some of their previous losses, and high-quality sovereign bonds mostly benefited from falling interest rates. While we are encouraged by the recent resilience of the financial markets, we expect volatility to persist until global economic uncertainty abates. In addition, wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets suggest that selectivity may be an important determinant of investment success over the months ahead. We encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation June 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2015 through May 31, 2016, as provided by Joseph Irace, Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended May 31, 2016, General New Jersey Municipal Money Market Fund’s Class A shares at NAV produced an annualized yield of 0.01%. Taking into consideration the effects of compounding, the fund’s Class A shares produced annualized effective yield of 0.01% for the same period. 1 Supply-and-demand dynamics kept yields of tax-exempt money market instruments at low levels over most of the reporting period. The Fund’s Investment Approach The fund’s objective is to seek as high a level of current income exempt from federal and New Jersey state income taxes as is consistent with the preservation of capital and the maintenance of liquidity. The fund also seeks to maintain a stable $1.00 share price. To pursue its goal, the fund normally invests substantially all of its assets in short-term, high-quality municipal obligations that provide income exempt from federal and New Jersey state personal income taxes. The fund also may invest in high-quality, short-term structured notes, which are derivative instruments whose value is tied to underlying municipal obligations. When pursuing the fund’s objective, we employ two primary strategies. First, we attempt to add value by constructing a portfolio of high-quality, tax-exempt money market municipal obligations that provide income exempt from federal and New Jersey state income taxes. Second, we actively manage the fund’s average maturity in anticipation of interest-rate trends and supply-and-demand changes in New Jersey’s short-term municipal marketplace. For example, if we expect an increase in short-term supply, we may reduce the weighted average maturity of the fund, which should better position the fund to purchase new securities with higher yields, if higher yields materialize. Yields tend to rise when there is an increase in new-issue supply competing for investor interest. New securities generally are issued with maturities in the one-year range and tend to lengthen the fund’s weighted average maturity if purchased. If we anticipate limited new-issue supply, we may extend the fund’s average maturity to maintain then-current yields for as long as we think practical. At other times, we try to maintain an average maturity that reflects our view of short-term interest-rate trends and future supply-and-demand considerations. Global Economic Concerns Sparked a Flight to Quality Despite a sustained U.S. economic recovery, persistent global economic challenges and sharp declines in commodity prices triggered a worldwide flight to quality. Strong investor demand caused high-quality U.S. bond yields to fall even when the Federal Reserve Board (the “Fed”) raised short-term interest rates in December. In January, investors again reacted negatively to weak global economic data, and demand for traditional safe havens in the United States intensified further. Issuance volumes also put downward pressure on municipal money market yields. Rising tax receipts for most states and municipalities reduced the need for financing, and robust 3 DISCUSSION OF FUND PERFORMANCE (continued) investor demand was met with a limited supply of new instruments. Expectations of higher interest rates also convinced investors to focus on highly liquid instruments with short maturities. Consequently, yields of variable rate demand notes (“VRDNs”) remained steady near historical lows until the end of March, when seasonal factors sent yields sharply higher. Yields of one-year notes also climbed moderately. The U.S. economic recovery has continued to support better credit conditions for most municipal issuers. However, New Jersey has struggled with a subpar economic recovery, a heavy debt load, and pension shortfalls. Maintaining a Prudent Investment Posture Like most tax-exempt money market funds, we maintained a focus on highly liquid, short-term instruments in this uncertain environment. We set the fund’s weighted average maturity in a range that is consistent with industry averages, which have remained low compared to historical norms. Indeed, the fund’s short weighted average maturity enabled it to capture higher VRDN yields more quickly when they spiked during the spring. We also have continued to employ a careful and well-researched credit selection strategy. We have focused mainly on instruments with strong liquidity characteristics, including VRDNs, and we have maintained broad diversification across municipal issuers and instruments backed by third parties. In our judgment, state general obligation bonds; essential service revenue bonds issued by water, sewer, and electric enterprises; certain local credits with strong financial positions and stable tax bases; and various health care and education issuers should remain stable credits. Gradual Rate Hikes Expected The Fed has refrained from implementing a second rate hike so far in 2016, indicating that it “continues to closely monitor inflation indicators and global economic and financial developments.” The Fed added that it expects that “economic conditions will evolve in a manner that will warrant only gradual increases in the federal funds rate.” Therefore, while many analysts expect additional rate hikes later this year, those increases are likely to be modest and gradual, and an emphasis on preservation of capital and liquidity remains the prudent course for fund management. June 15, 2016 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term municipal securities holdings involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results. Yields fluctuate. Income may be subject to state and local taxes for non-New Jersey residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated, or modified at any time. Had these expenses not been absorbed, fund yields would have been lower. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in General New Jersey Municipal Money Market Fund, Inc. from December 1, 2015 to May 31, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2016 Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2016 Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .25%, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS May 31, 2016 (Unaudited) Short-Term Investments - 99.7% Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Louisiana - 1.2% Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.36 6/1/16 2,300,000 a Mississippi - 2.1% Jackson County, Port Facility Revenue, Refunding (Chevron U.S.A. Inc. Project) 0.34 6/1/16 3,800,000 a New Jersey - 91.5% Allendale Borough, GO Notes, Refunding (General Improvement Bonds) 1.00 7/1/16 280,000 280,091 Barnegat Township Board of Education, GO Notes, Refunding (School District Bonds) 3.00 7/15/16 175,000 175,448 Belmar Borough Board of Education, GO Notes, Refunding (School Bonds) 3.00 8/1/16 260,000 261,040 Bernards Township Board of Education, GO Notes, Refunding (School Bonds) 3.00 7/15/16 195,000 195,535 Bernardsville Borough, GO Notes (General Bonds and Sewer Bonds) 2.25 8/15/16 504,000 505,908 Bloomfield Township, GO Notes, Water Utility BAN 1.50 8/5/16 3,250,000 3,255,626 Bridgewater-Raritan Regional School District, GO Notes, Refunding (School Bonds) 4.00 7/15/16 305,000 306,249 Burlington County, GO Notes (General Improvement Bonds) 3.50 9/1/16 800,000 806,225 Caldwell Borough, GO Notes, Refunding (General Improvement Bonds and Sewer Utility Bonds) 2.00 7/1/16 445,000 445,509 Camden County Improvement Authority, GO Notes, Refunding (County-Guaranteed Open Space Trust Fund) 3.00 6/1/16 595,000 595,000 Camden County Improvement Authority, Special Revenue (Congregation Beth El Project) (LOC; TD Bank) 0.44 6/7/16 1,200,000 a 1,200,000 Camden County Municipal Utilities Authority, County Agreement Sewer Revenue, Refunding 5.00 7/15/16 105,000 105,545 Clifton, GO Notes, Refunding 4.00 7/15/16 100,000 100,423 Collingswood Borough, GO Notes, Refunding (General Improvement Bonds and Water/Sewer Utility Bonds) 2.00 6/1/16 140,000 140,000 Collingswood Borough Board of Education, GO Notes, Refunding (School Bonds) 3.00 6/1/16 300,000 300,000 6 Short-Term Investments - 99.7% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New Jersey - 91.5% (continued) Delaware River Port Authority, Revenue, Refunding (LOC; TD Bank) 0.37 6/7/16 700,000 a 700,000 East Windsor Regional School District Board of Education, GO Notes, Refunding (School Bonds) 3.00 7/15/16 200,000 200,562 Eastampton Township, GO Notes, Refunding 2.50 7/1/16 415,000 415,628 Florence Township, GO Notes, Refunding (The Board of Commissioners of Fire District Number 1) 2.00 7/15/16 175,000 175,251 Freehold Township Board of Education, GO Notes, Refunding (School Bonds) 4.00 7/15/16 100,000 100,408 Hamilton Township, GO Notes 2.00 6/1/16 250,000 250,000 Hamilton Township, GO Notes (General Improvement Bonds) 2.00 6/1/16 800,000 800,000 Harrington Park Borough, GO Notes 1.50 8/15/16 290,000 290,592 Hillsdale Borough Board of Education, GO Notes, Refunding (School Bonds) 3.00 7/15/16 355,000 356,020 Hudson County Improvement Authority, Essential Purpose Pooled Governmental Revenue (LOC; TD Bank) 0.40 6/7/16 2,200,000 a 2,200,000 Jackson Township Board of Education, GO Notes, Refunding (School Bonds) 5.25 6/15/16 300,000 300,532 Jefferson Township Board of Education, GO Notes, Refunding (School Bonds) 5.00 9/15/16 100,000 101,267 Leonia Board of Education, GO Notes, Refunding (School Bonds) 4.00 8/15/16 125,000 125,858 Livingston Township, GO Notes, Refunding 3.00 7/15/16 250,000 250,733 Long Beach Township, GO Notes, Refunding, BAN 1.50 9/1/16 1,000,000 1,001,971 Middletown Township Board of Education, GO Notes (School Bonds) 2.00 8/1/16 200,000 200,465 Millstone Township Board of Education, GO Notes, Refunding (School District Bonds) 2.00 7/15/16 140,000 140,227 New Jersey Economic Development Authority, EDR (Community Options, Inc. Project) (LOC; Wells Fargo Bank) 0.52 6/7/16 3,495,000 a 3,495,000 New Jersey Economic Development Authority, EDR (Diocese of Metuchen Project) (LOC; Bank of America) 0.49 6/7/16 19,150,000 a 19,150,000 New Jersey Economic Development Authority, EDR (Duke Farms Foundation Project) (LOC; Northern Trust Company) 0.30 6/1/16 1,200,000 a 1,200,000 New Jersey Economic Development Authority, EDR (Hathaway Associates, LLC Project) (LOC; Wells Fargo Bank) 0.57 6/7/16 1,065,000 a 1,065,000 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 99.7% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New Jersey - 91.5% (continued) New Jersey Economic Development Authority, EDR (Marco Holdings, LLC Project) (LOC; Wells Fargo Bank) 0.57 6/7/16 655,000 a 655,000 New Jersey Economic Development Authority, EDR (Maroukian Realty, LLC Project) (LOC; TD Bank) 0.49 6/7/16 560,000 a 560,000 New Jersey Economic Development Authority, EDR (Paddock Realty, LLC Project) (LOC; Wells Fargo Bank) 0.57 6/7/16 1,150,000 a 1,150,000 New Jersey Economic Development Authority, EDR (PB Tower, LLC and Metro Packaging and Imaging, Inc. Project) (LOC; TD Bank) 0.57 6/7/16 240,000 a 240,000 New Jersey Economic Development Authority, EDR (PB Tower, LLC and Metro Packaging and Imaging, Inc. Project) (LOC; TD Bank) 0.57 6/7/16 2,520,000 a 2,520,000 New Jersey Economic Development Authority, EDR (RCC Properties, LLC Project) (LOC; Wells Fargo Bank) 0.57 6/7/16 200,000 a 200,000 New Jersey Economic Development Authority, EDR (The Trustees of the Lawrenceville School Project) (Liquidity Facility; JPMorgan Chase Bank) 0.31 6/1/16 1,500,000 a 1,500,000 New Jersey Economic Development Authority, EDR (Volunteers of America Delaware Valley Property, Inc. Project) (LOC; TD Bank) 0.44 6/7/16 885,000 a 885,000 New Jersey Economic Development Authority, EDR, Refunding (RDR Investment Company LLC Project) (LOC; JPMorgan Chase Bank) 0.55 6/7/16 825,000 a 825,000 New Jersey Economic Development Authority, IDR (Penwell Holdings LLC Project) (LOC; TD Bank) 0.47 6/7/16 240,000 a 240,000 New Jersey Economic Development Authority, PCR, Refunding (Exxon Project) 0.09 6/1/16 3,050,000 a 3,050,000 New Jersey Economic Development Authority, Revenue (CPC Behavioral Healthcare Project) (LOC; Wells Fargo Bank) 0.52 6/7/16 1,080,000 a 1,080,000 8 Short-Term Investments - 99.7% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New Jersey - 91.5% (continued) New Jersey Economic Development Authority, Revenue (Developmental Disabilities Association of New Jersey Inc. Project) (LOC; Wells Fargo Bank) 0.52 6/7/16 1,140,000 a 1,140,000 New Jersey Economic Development Authority, Revenue (ESARC, Inc. Project) (Liquidity Facility; TD Bank) 0.45 6/7/16 1,840,000 a 1,840,000 New Jersey Economic Development Authority, Revenue (Falcon Safety Products, Inc. Project) (LOC; PNC Bank NA) 0.53 6/7/16 855,000 a 855,000 New Jersey Economic Development Authority, Revenue (Melrich Road Development Company, LLC Project) (LOC; Wells Fargo Bank) 0.57 6/7/16 1,410,000 a 1,410,000 New Jersey Economic Development Authority, Revenue (MZR Real Estate, L.P. Project) (LOC; Wells Fargo Bank) 0.57 6/7/16 2,845,000 a 2,845,000 New Jersey Economic Development Authority, Revenue (Oak Hill Academy Project) (LOC; Wells Fargo Bank) 0.52 6/7/16 940,000 a 940,000 New Jersey Economic Development Authority, Revenue (Parke Place Associates, LLC Project) (LOC; TD Bank) 0.49 6/7/16 4,305,000 a 4,305,000 New Jersey Economic Development Authority, Revenue (Somerset Hills YMCA Project) (LOC; TD Bank) 0.44 6/7/16 1,900,000 a 1,900,000 New Jersey Economic Development Authority, Revenue (The Peddie School Project) (Liquidity Facility; U.S. Bank NA) 0.40 6/7/16 995,000 a 995,000 New Jersey Economic Development Authority, Revenue (The Peddie School Project) (Liquidity Facility; U.S. Bank NA) 0.40 6/7/16 2,250,000 a 2,250,000 New Jersey Economic Development Authority, Revenue (The Peddie School Project) (Liquidity Facility; U.S. Bank NA) 0.40 6/7/16 4,800,000 a 4,800,000 New Jersey Economic Development Authority, Revenue (The Peddie School Project) (Liquidity Facility; U.S. Bank NA) 0.40 6/7/16 7,105,000 a 7,105,000 New Jersey Economic Development Authority, Revenue (Visiting Nurse Association Home Care, Inc. Project) (LOC; Wells Fargo Bank) 0.47 6/7/16 3,065,000 a 3,065,000 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 99.7% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New Jersey - 91.5% (continued) New Jersey Economic Development Authority, Revenue (Young Men's Christian Association of Metuchen Project) (LOC; Wells Fargo Bank) 0.52 6/7/16 645,000 a 645,000 New Jersey Economic Development Authority, Thermal Energy Facilities Revenue (Marina Energy LLC Project) (LOC; JPMorgan Chase Bank) 0.44 6/7/16 10,000,000 a 10,000,000 New Jersey Economic Development Authority, Thermal Energy Facilities Revenue (Marina Energy LLC Project) (LOC; JPMorgan Chase Bank) 0.44 6/7/16 5,470,000 a 5,470,000 New Jersey Health Care Facilities Financing Authority, Revenue (Hospital Capital Asset Financing Program) (LOC; JPMorgan Chase Bank) 0.40 6/7/16 250,000 a 250,000 New Jersey Health Care Facilities Financing Authority, Revenue (Hospital Capital Asset Financing Program) (LOC; JPMorgan Chase Bank) 0.40 6/7/16 275,000 a 275,000 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Health System Obligated Group Issue) (LOC; JPMorgan Chase Bank) 0.39 6/7/16 300,000 a 300,000 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Nursing and Rehabilitation, Inc.) (LOC; JPMorgan Chase Bank) 0.44 6/7/16 280,000 a 280,000 New Jersey Health Care Facilities Financing Authority, Revenue (Rahway Hospital) (LOC; Wells Fargo Bank) 0.37 6/7/16 970,000 a 970,000 New Jersey Health Care Facilities Financing Authority, Revenue (The Matheny School and Hospital, Inc.) (LOC; Bank of America) 0.42 6/7/16 1,600,000 a 1,600,000 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) 5.25 7/1/16 400,000 401,495 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) (LOC; TD Bank) 0.37 6/7/16 1,900,000 a 1,900,000 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) (LOC; TD Bank) 0.40 6/7/16 500,000 a 500,000 10 Short-Term Investments - 99.7% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New Jersey - 91.5% (continued) New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health, Inc.) (LOC; Wells Fargo Bank) 0.37 6/7/16 100,000 a 100,000 New Jersey Housing and Mortgage Finance Agency, MFHR (LOC; Citibank NA) 0.32 6/7/16 9,000,000 a 9,000,000 New Jersey Housing and Mortgage Finance Agency, Multi-Family Revenue (LOC; Bank of America) 0.45 6/7/16 1,300,000 a 1,300,000 New Jersey Housing and Mortgage Finance Agency, SFHR (Liquidity Facility; Bank of America) 0.42 6/7/16 2,900,000 a 2,900,000 New Jersey Housing and Mortgage Finance Agency, SFHR (Liquidity Facility; Royal Bank of Canada) 0.42 6/7/16 19,000,000 a 19,000,000 New Jersey Housing and Mortgage Finance Agency, Single Family Home Mortgage Revenue 2.00 10/1/16 100,000 100,463 Newton, GO Notes, BAN 1.50 8/26/16 1,139,000 1,141,367 North Plainfield Borough, GO Notes (General Improvement Bonds and Sewer Utility Bonds) 3.00 6/1/16 1,180,000 1,180,000 Northfield Board of Education, GO Notes (School Bonds) 2.13 8/1/16 100,000 100,265 Ocean County, GO Notes (Capital Improvement Bonds) 3.00 6/1/16 100,000 100,000 Ocean County, GO Notes (General Improvement Bonds) 4.00 8/1/16 170,000 170,936 Ocean County, GO Notes, Refunding 3.00 8/1/16 200,000 200,762 Ocean County, GO Notes, Refunding 4.00 8/1/16 100,000 100,598 Ocean County, GO Notes, Refunding 5.00 8/1/16 1,235,000 1,244,756 Old Tappan Borough, GO Notes (General Improvement Bonds) 1.00 8/15/16 185,000 185,208 Parsippany-Troy Hills Township, GO Notes (General Improvement Bonds, Golf and Recreational Utility Bonds, Sewer Utility Bonds and Water Utility Bonds) 3.75 7/1/16 100,000 100,252 Parsippany-Troy Hills Township, GO Notes (General Improvement Bonds, Sewer Utility Bonds and Water Utility Bonds) 4.00 7/15/16 130,000 130,523 Pennsauken Township, Special Emergency Notes 1.00 6/23/16 1,200,000 1,200,250 Pine Hill Borough, GO Notes 2.00 9/1/16 250,000 250,875 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 99.7% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New Jersey - 91.5% (continued) Piscataway Township Board of Education, GO Notes, Refunding (School Bonds) 4.00 8/15/16 265,000 266,839 Point Pleasant Borough Board of Education, GO Notes, Refunding (School Bonds) 3.00 7/15/16 485,000 486,397 Port Authority of New York and New Jersey, (Consolidated Bonds, 185th Series) (Citigroup ROCS, Series RR II R-14086) (Liquidity Facility; Citibank NA) 0.44 6/7/16 2,050,000 a,b,c 2,050,000 Port Authority of New York and New Jersey, CP 0.45 7/6/16 6,215,000 6,215,000 Rahway, GO Notes 2.00 8/1/16 350,000 350,871 Ramapo Indian Hills Regional High School District Board of Education, GO Notes, Refunding (School Bonds) 2.50 6/1/16 1,075,000 1,075,000 River Vale Township, GO Notes (General Capital Bonds and Golf Course Utility Bonds) 2.00 8/1/16 230,000 230,572 Rochelle Park Township, GO Notes (General Improvement Bonds) 2.00 8/15/16 100,000 100,272 Secaucus Board of Education, GO Notes (School Bonds) 2.00 8/15/16 260,000 260,742 South Amboy, GO Notes (General Improvement Bonds) 4.38 8/1/16 100,000 100,584 South River Borough Board of Education, GO Notes, Refunding (School Bonds) 3.00 6/1/16 100,000 100,000 Summit,
